Citation Nr: 1611190	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post gastrectomy with functioning Billroth II with vagotomy, to include stomach cancer (formerly rated as post-operative residuals marginal ulcer with subtotal gastrectomy for duodenal ulcer with esophageal hiatal hernia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2012 and November 2014 the Board remanded this matter for additional development.  The case is now returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability includes stomach cancer that was surgically treated via a near total gastrectomy surgery on January 28, 2010.  

2.  There is no evidence of recurrence or metastasis of the Veteran's stomach cancer and no evidence of further treatment for the cancer after the January 2010 surgery.

3.  Because the Veteran's gastrointestinal disability includes stomach cancer, he is entitled to a 100 percent rating beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, and continuing until the due process criteria under 38 C.F.R. § 3.105(e) are met.


CONCLUSION OF LAW

The criteria for a 100 percent rating for status post gastrectomy with functioning Billroth II with vagotomy to include stomach cancer are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7343 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who filed the instant increased rating claim in September 2010, is currently rated 40 percent disabling for a service-connected gastrointestinal disability of status post gastrectomy with functioning Billroth II with vagotomy to include stomach cancer under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7306 (ulcer, marginal (gastrojejunal)).  He alleges that that given he has been diagnosed with stomach cancer, which has been added to the rated gastrointestinal disorder, he should be in receipt of a 100 percent rating at least for a period of temporary total disability.  He submitted a copy of a December 13, 2010 rating decision reflecting that a 100 percent rating was granted from the time of his January 28, 2010 stomach cancer surgery up until the date of a November 15, 2010 VA examination, when the 40 percent rating resumed under DC 7306.  However, it does not appear that the rating decision was ever implemented.  Instead, the December 30, 2010 rating decision on appeal denied a rating in excess of 40 percent rating for the gastrointestinal disorder for the pendency of this appeal.  

The evidence reveals that prior to his January 28, 2010 cancer surgery, the Veteran underwent surgeries to treat his service-connected gastrointestinal disability, with a subtotal gastrectomy for bleeding peptic ulcer done in August 1968; he was hospitalized in March 1970 for a stomal ulcer; he underwent further surgery in January 1973 to include gastroscopy, left thoracotomy and transthoracic vagotomy; and in May 2008 he underwent surgical revision of his Roux-en-Y subtotal gastrectomy with loop gastrojejunostomy and a diagnosis of gastroesophageal reflux disease (GERD).  

On January 28, 2010, the Veteran underwent a near total gastrectomy procedure with Roux-en-Y gastroenterotomy for a gastric adenocarcinoma that was detected by a follow-up gastroduodenoscopy.  He was noted to have a history of prior gastrectomy done in the 1960's and a subsequent vagotomy done in 1972 and a 2008 revision of his prior gastrectomy performed for peptic ulcer disease (PUD) and reflux.  The evidence does not reflect that he had further treatment for his cancer, such as chemotherapy or radiation treatment.  A March 2010 post-surgery follow-up record after his near total gastrectomy for a superficial carcinoma of a gastric remnant, described him as having made an uneventful and uncomplicated postoperative recovery.  

Subsequent to the January 2010 surgery, the Veteran underwent a VA examination in November 2010.  Symptoms were noted to include his fatiguing easily, with reported reports lack of endurance, and eating issues of having to frequently small meals, becoming full quickly and having to avoid over eating to prevent nausea/vomiting.  Evidence of pernicious anemia related to the surgery was noted from examination including review of labwork.  He was described as having moderate functional impairment as a result of subjective complaints.  A superficial surgical scar was noted to be present midline, which measured 25 x 0.5 centimeters; was painless, non-adherent and was stable with no limitation of motion or other findings that would suggest a separate compensable rating was warranted under the criteria for scars.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2015).  Following examination, the examiner gave an opinion that his surgery for gastric cancer was likely related to his service-connected condition of Barrett's esophagus and Billroth II with vagotomy, which was deemed to both be risk factors for gastric cancer.  The examiner cited medical references showing an increased risk of cancer after gastric surgery in the rationale for this opinion.  

Based on the opinion from this examination, the RO added the gastric cancer as part and parcel of his service-connected disability, but has continued to evaluate this disorder as 40 percent disabling under DC 7306 for marginal gastrojejunal ulcer.  

However, the Board finds it more favorable and appropriate in this instance to evaluate the Veteran's service-connected connected gastrointestinal disability under DC 7343, for malignant neoplasms of the digestive system, exclusive of skin growths.  This DC specifies that a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination, and any change in the evaluation is subject to the provisions of § 3.105(e).  The disability is to be rated on residuals if there has been no local recurrence or metastasis.

Under 38 C.F.R. § 3.105(e), where reduction in the evaluation of a service-connected disability is considered warranted and would result in a reduction of compensation benefits, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Based on application of DC 7343, the Board finds that a 100 percent rating is warranted for the Veteran's gastric cancer residuals, extending for at least six months from the most recent cancer treatment, shown to be the January 28, 2010 surgery of near total gastrectomy procedure with Roux-en-Y gastroenterotomy for a gastric adenocarcinoma.  The Board further notes that although the Veteran did undergo a VA examination in November 2010 six months following this surgery, with residual findings noted above, a lower rating is not warranted because the due process provisions of 38 C.F.R. § 3.105(e) have not been met.  Thus, the 100 percent rating is warranted throughout the pendency of this appeal.  


ORDER

A 100 percent rating for status post gastrectomy with functioning Billroth II with vagotomy to include stomach cancer is granted for the entire appeal period.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


